Exhibit 10.5

February 5, 2015

Mr. Joseph J. Hartnett

Dear Mr. Hartnett:

This letter (“Letter Agreement”) will confirm our agreement regarding the terms
of your employment as Sparton’s Interim President and Chief Executive Officer
(“Interim CEO”), commencing on February 5, 2016 (the “Effective Date”).

1. Position. You will be employed as Sparton’s Interim CEO, reporting to the
Company’s Board of Directors (the “Board”).

2. Duties and Responsibilities. You will devote your full business time and
attention to the responsibilities of the position of Interim CEO, and will
perform such additional duties for Sparton and its affiliates as the Board may
direct and as are required in such position. You agree that you will be subject
to and comply with all Sparton policies, procedures and rules, as now existing
or as subsequently adopted, modified or supplemented by the Company. You further
agree that you will comply with all applicable laws, rules and regulations
governing your business and conduct.

3. Compensation. Your compensation as Interim CEO will be composed of the
following:

(a) Salary. You will receive a salary at the rate of $50,000 per month.

(b) Bonus. At any time while employed by the Company as Interim CEO, or upon
your termination, the Compensation Committee of the Board of Directors of the
Company may recommend to the Board’s independent members that you be paid a
bonus in cash, Sparton common stock or a combination thereof, based upon your
and the Company’s performance. Any such bonus shall be at the sole discretion of
the Board’s independent members.

All compensation payable to you under this Letter Agreement shall be paid
according to the Company’s normal payroll practices, less all required
withholdings and deductions.

While employed by the Company as Interim CEO, you shall not receive compensation
or fees for serving as a member of the Board. Your director’s compensation shall
resume upon your ceasing employment as Interim CEO, appropriately adjusted for
your tenure as Interim CEO.

You acknowledge and agree that the Company shall have authority to recover any
compensation you have received that is required to be recovered by the
Sarbanes-Oxley Act of 2002, the Dodd-Frank Act of 2010, or any rules or
regulations promulgated in connection therewith.



--------------------------------------------------------------------------------

 

Mr. Joseph J. Hartnett

February 5, 2016

Page 2

 

4. Benefits. You will be eligible to participate in the Company’s employee
benefits plans and programs generally available to similarly situated employees
at the Company, subject to the eligibility requirements, terms and conditions of
such plans and programs. You agree, however, that you will continue to
contribute to the cost of your group health coverage on the same basis as you
were contributing prior this Letter Agreement becoming effective.

You acknowledge that the Company’s employee benefit plans and programs are
subject to change or termination by the Company at any time in the Company’s
sole discretion.

(a) Paid Vacation and Sick Leave. You shall accrue paid time off for vacation
time and sick leave in accordance with Sparton’s policies and applicable law.
Vacation shall be scheduled at mutually agreeable times.

(b) Business Expenses. Sparton will reimburse you for reasonable and necessary
business expenses incurred in connection with the Company’s business, including
travel expenses, food and lodging while away from home, subject to such policies
as Sparton may from time to time establish for its employees, provided that all
such reimbursements shall comply with Section 409A of the Internal Revenue Code
(“Code”).

(c) Indemnification. Sparton shall indemnify you to the maximum extent that its
officers, directors and employees are entitled to indemnification (and shall
advance you expenses, attorneys’ fees in furtherance thereof) pursuant to its
articles of incorporation and code of regulations, subject to applicable law.
Notwithstanding the foregoing, however, the Company’s obligation to defend,
indemnify and hold harmless contained in this Paragraph 4(c) shall not apply to
claims between the Company and its affiliates and you (including your heirs,
estate, executors, administrators, and other legal representatives of his estate
or property). The Company shall maintain directors and officers liability
insurance in commercially reasonable amounts (as reasonably determined by the
Board), and you shall be covered under such insurance to the same extent as
other officers and directors of the Company; provided, however, that the Company
shall not be required to maintain such insurance coverage unless the Board
determines that it is obtainable at reasonable cost.

5. Termination. Your employment is “at-will,” which means that you are free to
resign your employment at any time, and Sparton is free to terminate your
employment any time, in each case for any reason or no reason and upon written
notice. The term “Termination Date” shall mean the effective date of your
termination of employment with Sparton.

On the next payroll date following the Termination Date (or sooner if required
by law), you (or your estate or other legal designee) will be paid (a) all
accrued salary through the Termination Date; and (b) payment for any unused
accrued vacation, consistent with applicable law. Any business expenses
submitted for reimbursement under Paragraph 4(b) will be paid no later than 60
days after the Termination Date. Upon termination of employment, you will also
be entitled to receive any vested benefits under any employee benefit plan of
the Company in which you participate, consistent with the terms and conditions
of the applicable employee benefit plan.



--------------------------------------------------------------------------------

 

Mr. Joseph J. Hartnett

February 5, 2016

Page 3

 

6. Representations and Warranties. As a condition of your employment with the
Company, you represent and warrant that you are legally authorized to perform
the services contemplated by this Letter Agreement; that you are not a party to
any agreement or instrument with any third party which would prohibit you from
entering into or performing the services contemplated by this Letter Agreement;
and that you will not bring with you to the Company, or use, any confidential
information or trade secrets belonging to any prior employer.

7. Confidential Information. You agree that for the period of your employment
with the Company and thereafter, you will not, except as required for the
performance of your duties with the Company, disclose or use, or enable any
third party to disclose or use, any confidential information of the Company or
its affiliates.

8. Notices. Any notice required in connection with this Letter Agreement will be
deemed adequately given only if in writing and personally delivered, or sent by
first-class, registered or certified mail, or overnight courier. Notice shall be
deemed to have been given on the third day after deposit into the mail. Notice
shall be deemed to have been given on the second day after deposit with an
overnight courier. Notices may also be hand-delivered, in which case, notice is
effective upon delivery. Notices to Sparton shall be addressed to Sparton
Corporation, Attention: Chairman of the Board, 425 North Martingale Road, Suite
2050, Schaumberg, IL 60173. Notices to you shall be addressed to your last known
address on file with the Company.

9. Entire Agreement. This Letter Agreement constitutes the entire understanding
between the Company and you and supersedes all prior agreements concerning the
terms and conditions of your employment.

10. Amendment. The terms of this Letter Agreement may not be modified, altered,
changed or amended except by an instrument in writing signed by a duly
authorized representative of the Company and you. No waiver by the Company or
you of any breach by the other party of any condition or provision of this
Letter Agreement shall be deemed a waiver with respect to any similar or
dissimilar condition or provision at any prior or subsequent time.

11. Severability. If any provision of this Letter Agreement is held to be
invalid or unenforceable, then the remaining provisions of this Letter Agreement
shall be deemed severable and remain in full force and effect.

12. Governing Law. All issues concerning the construction, validity, enforcement
and interpretation of this Letter Agreement shall be governed by and construed
in accordance with the laws of the State of Illinois, without giving effect to
any choice of law or conflict of law rules or provisions (whether of the State
of Illinois or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Illinois.

13. Code Section 409A. Notwithstanding any other provision of this Letter
Agreement, it is intended that payments and benefits under this Letter Agreement
comply with Section 409A of the Code or with an exemption from the applicable
Code



--------------------------------------------------------------------------------

 

Mr. Joseph J. Hartnett

February 5, 2016

Page 4

 

Section 409A requirements and, accordingly, all provisions of this Letter
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes and penalties under Section 409A of the Code. For purposes of
this Letter Agreement, all rights to payments and benefits hereunder of deferred
compensation subject to Section 409A of the Code shall be treated as rights to
receive a series of separate payments and benefits to the fullest extent allowed
by Section 409A of the Code. For purposes of this Letter Agreement, you will not
be deemed to have had a termination of employment unless there has been a
“separation from service” within the meaning of Section 409A of the Code.
Furthermore, neither the Company nor any of its parents, subsidiaries,
divisions, affiliates, directors, officers, predecessors, successors, employees,
agents and attorneys shall be liable to you if any amount payable or provided
hereunder is subject to any taxes, penalties or interest as a result of the
application of Code Section 409A.

Notwithstanding any provision of this Letter Agreement, if you are a “specified
employee” (as defined in Section 409A of the Code and Treasury Regulations
thereunder), then payment of any amount under this Letter Agreement that is
deferred compensation subject to Section 409A of the Code and the timing of
which depends upon termination of employment shall be deferred for six
(6) months after termination of your employment, as required by
Section 409A(a)(2)(B)(i) of the Code (the “409A Deferral Period”). In the event
such payments are otherwise due to be made during the 409A Deferral Period, the
payments that otherwise would have been made in the 409A Deferral Period shall
be accumulated and paid in a lump sum on the first day of the seventh month
following the Termination Date, and the balance of the payments shall be made as
otherwise scheduled.

14. Counterparts and Facsimile Execution. This Letter Agreement may be executed
and delivered (a) in one or more counterparts, each of which shall be deemed to
be an original, but all of which together shall constitute one and the same
instrument, and/or (b) by facsimile or PDF in which case (i) the instruments so
executed and delivered shall be binding and effective for all purposes, and
(ii) the parties shall nevertheless exchange substitute hard copies of such
facsimile or PDF instruments as soon thereafter as practicable (but the failure
to do so shall not affect the validity of the instruments executed and delivered
by facsimile or PDF).



--------------------------------------------------------------------------------

 

Mr. Joseph J. Hartnett

February 5, 2016

Page 5

 

Kindly indicate your acceptance of the terms of this Letter Agreement by signing
and returning it to the undersigned.

Sincerely,

 

Sparton Corporation By:  

/s/ David P. Molfenter

  David P. Molfenter   Chair of the Compensation Committee of the Board of
Directors   As authorized by the Compensation Committee

I have read, understand, accept and agree to the above terms and conditions
governing my employment with the Company.

 

/s/ Joseph J. Hartnett

Joseph J. Hartnett February 5, 2016